Citation Nr: 1449815	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  12-19 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, and schizoid personality disorder with paranoid ideations and borderline personality disorder. 

2.  Entitlement to service connection for migraine headaches. 

3.  Entitlement to service connection for high blood pressure. 

4.  Entitlement to service connection for chest pain. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1978 to November 1978.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the RO in New Orleans, Louisiana, which denied the Veteran's claims.  

The Veteran's claim on appeal previously has been characterized as a claim of service connection for PTSD.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that when a claimant identifies PTSD without more, the claim may not be limited to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the claimant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction or symptoms that his mental condition, whatever it is, causes him).  Treatment records indicate that the Veteran has been diagnosed with major depressive disorder and an impression of PTSD is noted.  Accordingly, the issue has been recharacterized as reflected on the title page.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including a Virtual VA file).  A review of the documents in such file reveals that certain documents, including the July 2013 hearing transcript and VA treatment records, are relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  Any future consideration of this appellant's case should also take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development of the claims is warranted.

As an initial matter, the Board notes that the Veteran submitted additional evidence in November 2013.  Specifically, the Veteran submitted a statement indicating that she had been receiving treatment at the Baton Rouge, Louisiana VA Outpatient Center.  She stated that her anxiety and depression medication was increased in dosage and that she wanted the medical report from her visit to be included in consideration of her claim.  Additionally, the Veteran reported at her July 2013 Board hearing that she receives treatment for her migraine headaches and high blood pressure from Dr. E., but no records from this clinician have been obtained.  Thus, the Board finds that these records, along with any other outstanding VA treatment records, should be obtained in order to properly consider the claim.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them).

Additionally, with respect to the claim of entitlement to service connection for an acquired psychiatric disability, the Veteran has claimed that she currently suffers from an acquired psychiatric disability as a result of an in-service personal assault.

The Board notes that 38 C.F.R. § 3.304(f)(4) provides that, in cases of an in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

VA will not deny a claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  Id.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.; see also VA Adjudication Procedure Manual, M21-1MR, IV.ii.1.D.14 and 15.

In the case at hand, the Veteran contends that she was sexually assaulted by someone who worked as a cook.  She has indicated that the assault occurred when she met him and got into his car outside of the barracks while she was on active duty at Fort Jackson, South Carolina.  At her hearing, the Veteran testified that she did not remember anything else from the encounter, but she told the undersigned that she "didn't feel right" after the encounter.  With regard to her time on active duty, she stated that she did not have any problems in basic training before the incident occurred.  The Veteran recalled forgetting to salute an officer once, but otherwise did not experience any problems in service and she "couldn't believe" she was going home when she was discharged.  The Veteran explained that after she was released from active duty, her mother took her to get treatment "somewhere downtown in Baton Rouge" but the Veteran did not remember where, and she told the undersigned that the place is no longer in existence.  When asked if she had sought psychiatric treatment, the Veteran replied that she had not because she was told that she would have to pay out of pocket.  The Veteran further indicated that the experience was triggered by a question she was asked while she was receiving treatment at the VA Clinic in Baton Rouge.  

The Veteran's service treatment and service personnel records show that she exhibited unexplained symptoms while on active duty in September and October of 1978.  The Veteran was seen for medical treatment on October 20, 1978 and October 21, 1978, for symptoms associated with her behavior.  On October 20, 1978, a chronological report of medical care indicates that the Veteran was exhibiting "bizarre behavior."  The note describes the Veteran as anxious, with a "somewhat confused" thought process, and "slightly agitated."  A record from October 23, 1978, which was prepared by a psychiatrist, diagnoses the Veteran with schizoid personality disorder, chronic and moderate to severe; oversensitivity; seclusive; eccentric; autistic; excitability; emotional instability; and over-reactivity.  The author of the report stated that it was his opinion that the Veteran's behavior was the manifestation of a "long-standing personality disorder."  Notably, the Veteran's August 1978 enlistment examination did not indicate any problems with the Veteran's psychological or physical state upon entrance to the military.  On October 25, 1978 a "TDP Counseling" service personnel record indicates that the Veteran began receiving counseling on her performance in September 1978.  The report, which was completed by three individuals, indicated that the Veteran was having difficulties.  One statement indicated that the Veteran became emotional after she broke formation while marching, and that she apologized for her mistakes.  Another note indicated that the Veteran was "upset and crying" on October 20, 1978 and that she repeatedly said she wanted to go home.  The author also indicated that the Veteran had "broken down" on several occasions, "cried and then apologized."  Finally, a third note indicated that the Veteran was "exceedingly emotional" on October 21, 1978 and that she cried, prayed, yelled, and begged to go home.

Finally, the file contains private mental health treatment records that indicate the Veteran is currently diagnosed with major depressive disorder.  There also appears to be a notation of an impression of PTSD.  However, the records do not provide an etiology for the disorders. 

The Board finds that a remand for additional development of this claim is necessary.  In initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, there is evidence of a current disability, competent testimony of an in-service personal assault, and evidence in the service treatment and service personnel records that show treatment for mental health problems.  However, there is insufficient evidence upon which to decide the claim.  Thus, the claim should be remanded so that the Veteran may be afforded a VA examination to determine the etiology of her psychiatric disorder.  

The Veteran's claims of entitlement to service connection for migraine headaches, high blood pressure, and chest pain, are based on a secondary service connection theory of entitlement.  Service connection may be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Further, a disability which is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown. 38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  If the VA examiner finds that the Veteran's psychiatric disorder is etiologically related to service then an opinion should be obtained on whether the Veteran's claimed migraine headaches, high blood pressure, and chest pain are secondary to the psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant ongoing VA treatment records from any and all VA facilities where the Veteran has received treatment, to include any records from the Baton Rouge VA Outpatient Center.  All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).  

2.  Ask the appellant to provide a VA Form 21-4142 for any outstanding private treatment records pertaining to treatment and care the Veteran reportedly received from Dr. E. for migraine headaches and high blood pressure as she identified at the Board hearing. Following receipt of authorization with sufficient identifying information, obtain these records.  Two attempts should be made to obtain relevant private records, unless a formal finding can be made that a second request for such records would be futile.  If such records are unavailable, the claims file should be clearly documented to that effect, and the appellant must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

3.  Thereafter, the Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of any identified psychiatric disorder.  The claims folder should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All appropriate psychological tests deemed necessary should be administered.  The examiner should describe all findings in detail and provide a complete rationale for all opinions offered.  After reviewing all of the evidence, including STRs, personnel records, and all post service treatment reports, the examiner should provide a response to the following:  

(a)  Regarding all psychiatric disorders, is it at least as likely as not (50 percent or greater probability) that any current psychiatric disorder is a continuing disease process of the in-service diagnosis (schizoid personality disorder, chronic and moderate to severe; oversensitivity; seclusive; eccentric; autistic; excitability; emotional instability; and over-reactivity).  The examiner should indicate whether the Veteran's current mental health problems are separate and distinct from the symptoms noted in service and whether the Veteran's in-service diagnosis was appropriate in light of any current psychiatric disorder.

(b)  Regarding psychiatric disorders OTHER THAN personality disorder and PTSD, is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran entered service with a pre-existing psychiatric disorder?  If YES, is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's pre-existing psychiatric disorder WAS NOT aggravated beyond the natural progress of the disorder during his service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the preexisting disability.

(c) Regarding PTSD, the examiner is asked to opine on (i) whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran displayed any behavior in service that would be consistent with her claim of sexual assault in service or (ii) whether it is at least as likely as not (50 percent or greater probability) in the examiner's medical judgment that the sexual assault in service occurred.  

If the examiner is of the opinion that the sexual assault occurred, the examiner should provide an opinion on whether the sexual assault is adequate to support the diagnosis of PTSD and whether the Veteran's symptoms are related to the sexual assault.

(d)  Regarding personality disorder, is it at least as likely as not (50 percent or greater probability) that the Veteran suffers from additional psychiatric disability due to aggravation of a personality disorder during military service because of a superimposed disease or injury?

If the examiner is unable to render an opinion without resorting to speculation in regard to the above questions, this should be noted and explained.  In so doing, the examiner should identify any evidence required in order to render a non-speculative opinion, (which the AMC should attempt to obtain, and then return the claims file to the examiner for completion of the opinion).  

4.  If, and only if, a psychiatric disorder is determined to be etiologically related to the Veteran's period of military service, then she should be afforded a VA examination(s) to determine whether she has a diagnosis of migraine headaches, high blood pressure, and/or  chest pain that were caused or aggravated by a service-connected psychiatric disorder.

The examiner(s) should provide an opinion as to the following: 

(a)  Is it at least as likely as not at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran has a diagnosis of migraine headaches, high blood pressure, and chest pain, that was caused by the service-connected acquired psychiatric disorder?

(b)  Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran has a diagnosis of migraine headaches, high blood pressure, and chest pain that was aggravated by her service-connected acquired psychiatric disorder?

The VA examiner is requested to provide a thorough rationale for any opinion provided.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

5.  Thereafter, readjudicate the claims of service connection for an acquired psychiatric disorder, migraine headaches, high blood pressure, and chest pain.  If the benefits sought on appeal remain denied, the Veteran and her representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



